BROADDUS, P. J.
The defendants were indicted as dramshop keepers for selling liquor on Sunday. They were arrested under a writ regularly issued and gave *462bond for their appearance in court to answer the charge in the indictment. On the 8th day of July, 1907, and the thirty-ninth judicial day of the May term of said court, the defendants in persons appeared before the court and entered pleas of guilty, whereupon the court sentenced each of them to pay fine of $100, and costs, for the benefit of the school fund. And further adjudged that their dramshop licenses be forfeited and for naught held. In due time defendants filed their motion in arrest of judgment on the ground that no offense is charged in the indictment. At the October term of the court next following, the motion in arrest of the judgment was taken up, considered by the court and overruled. In the meantime the prosecuting attorney filed a motion to amend the judgment nunc protunc, which was sustained by the court and the judgment amended so as to recite that the defendants were adjudged guilty as dramshop keepers, the original judgment omitting to state that defendants were such. The case is submitted on the record without a suggestion made by either the State or by the defendants to aid the court in its investigation. But we presume that the controversy is over the sufficiency of the indictment.
The indictment follows the language of the statute. Similar indictments have been questioned and passed upon by the appellate courts of the State and held sufficient. [State v. Sauerburger, 64 Mo. App. 129; State v. Roehm, 61 Mo. 82; State v. Braun, 83 Mo. 480.] A distinction seems to have been made in cases arising under the statute prohibiting persons, other than dramshop keepers, from selling intoxicating liquors in qualities of less than, three gallons. [State v. Cox, 29 Mo. 475; State v. Sills, 56 Mo. App. 408; State v. Ryan, 30 Mo. App. 159.]
Finding no error in the record the cause is affirmed.
All concur.